UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2007 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 0-19989 72-1211572 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 478-5788 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On June 1, 2007, Stratus Properties Inc. (“Stratus”) entered into three separate loan agreements with Holliday Fenoglio Fowler, L.P. (collectively, the “Loan Agreements”), an affiliate of First American Asset Management.Pursuant to the Loan Agreements, Stratus borrowed an aggregate of an additional $15 million, $10.6 million of which was used to pay down the outstanding amounts under its revolving credit facility with Comerica Bank, and the remainder of which will be used for operations and capital expenditures, including the Stratus Block 21 Project and other development costs.The Loan Agreements expire and are repayable in full on December 31, 2011. The Loan Agreements contain customary financial covenants and other restrictions. Except in certain events related to a change in control of Stratus, the loans may not be prepaid prior to December 31, 2007.Beginning on January 1, 2008, the loans may be prepaid subject to certain reinvestment charges as further described in the related promissory notes.Amounts borrowed under the Loan Agreements bear interest at a rate of 6.915% per year.Repayments under the Loan Agreements can be accelerated by the lender upon the occurrence of certain customary events of default.Stratus’ obligations under the Loan Agreements are unsecured. Item 2.03Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement. See Item 1.01, which is incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stratus Properties Inc. By: /s/ John E. Baker John E. Baker Senior Vice President and Chief Financial Officer (authorized signatory and Principal Financial Officer) Date:June 7, 2007
